DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                              Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on (7-29-2022) has been entered.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues…
Shiao does not teach implementing a clear binder base.
Applicant further argues that none of the other applied references make up for the deficiency of Shiao.  
This is not found to be persuasive because…
Shiao teaches on ([0088]) that the UV coating compositions and/or the core binder composition employed in the present invention can be liquid polymeric compositions such as solutions in which a suitable polymeric binder is dissolved in an organic solvent, or aqueous polymer compositions such as aqueous dispersions of a suitable polymeric binder. Additionally, powder coating compositions, such as a powder coating composition including a suitable polymeric binder in solid form, can be employed. Whatever the physical form of the polymeric coating composition, the polymeric binder is preferably selected to provide good UV resistance to the roofing granules of the present invention. As such, the binder comprising a polymer is understood to be disclosed. Additionally, Shiao notes that ([0089]) that The UV coating composition and the core binder compositions can also include other components, such as colorants, biocides, curing agents, viscosity modifiers, adhesion promoters, coalescing agents, film-forming agents, solvents, catalysts, extenders, and fillers. ([0116]) teaches that extender materials such as oils, petroleum extracts, and/or petroleum residues. Furthermore, these materials can include various modifying ingredients such as polymeric materials, such as SBS (styrene-butadiene-styrene) block copolymers, resins, flame-retardant materials, oils, stabilizing materials, anti-static compounds, and the like.
This is unpersuasive because as explained above there was not found to be deficiency in Shiao.
                                   Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "viscosifying agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Highlighting, that there is sufficient antecedent basis for “viscosifying compound”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 12-18, 24-25 & 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiao et al. (US-2014/0,329,008, hereinafter Shiao), in view of Foroughi-Dahr et al.
(Particle Coating in Fluidized Beds, 2017, hereinafter Foroughi-Dahr)Regarding claim 12, 	
A process for manufacturing pellets of material configured to be used as a road binder or as a sealing binder in a fluidized air bed facility, the material comprising a core and a coating layer, the process comprising the following steps: 
(i) feeding a plurality of cores into a process chamber; 
(ii) fluidizing the plurality of cores present in the process chamber by injecting an air stream; and 
(iii) feeding a coating layer precursor composition to the fluidized air bed facility by means of at least one spray nozzle emerging from below into the fluidized air bed facility, 
wherein the fluidized air bed facility comprises, in the process chamber, at least one insert delimiting a zone in which an air flow rate is higher relative to a rest of the process chamber, 
the core consists of a first composition comprising at least one material selected from the group consisting of a bitumen base, a pitch, and a clear binder, and 
the coating layer consists of a second composition comprising at least one viscosifying compound and at least one anticaking agent.
Shiao teaches the following:
As noted Shiao teaches the forming of the particles, including further implementing them in the production of a roofing tiles. However, the case law for substantially identical process and structure and/or the case law for the relevance of structure in method claims. Accordingly, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977). Noting, that to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
([0098] – [0099]) teaches the exterior surface of the cores is coated with a UV coating composition to provide a UV coating layer. Preferably, the UV coating is applied uniformly to encapsulate the surface of the exterior surface of the cores, such as by a fluidized bed technique. In particular, ([0120]) specifies that the coating was deposited on the mineral particles using a Wurster fluidized bed coater.
([0088]) teaches that the UV coating compositions and/or the core binder composition employed in the present invention can be liquid polymeric compositions such as solutions in which a suitable polymeric binder is dissolved in an organic solvent, or aqueous polymer compositions such as aqueous dispersions of a suitable polymeric binder. Additionally, powder coating compositions, such as a powder coating composition including a suitable polymeric binder in solid form, can be employed. Whatever the physical form of the polymeric coating composition, the polymeric binder is preferably selected to provide good UV resistance to the roofing granules of the present invention.
([0089]) teaches that a variety of additives that can be used in the UV coating and the core binder compositions including viscosity modifiers, adhesion promoters, coalescing agents and fillers. ([0116]) teaches that the suitable filler, such as calcium carbonate, and talc Which act as applicant's viscosifying compound and anti-caking agent.
Regarding Claim 12, Shiao teaches granules that include a core and a UV coating layer on the exterior surface, the coating is applied via a Wurster fluidized bed coater. Shiao is silent on details regarding the fluidized bed coater. In analogous art for a Wurster fluidized bed coater, that is used to coat a core particle with a coating, Foroughi-Dahr suggests details regarding the structure and operation of a Wurster fluidized bed coater, and in this regard Foroughi-Dahr teaches the following:
(Pg. 9, ¶1) teaches as depicted in (Fig. 5) the high-velocity zone is located bellow the draft tube where a jet of gas is employed to convey the particles upward through the draft tube until a certain height where the particles fall into the low velocity zone.
(Pg. 8, Bottom-Spray (Wurster), ¶2) teaches that in the Wurster coating system, the spray nozzle is placed at the bottom of the chamber, beneath the draft tube, spraying concurrently the coating material upward into the spray zone to the particles
(Pg. 10, Expansion Region, ¶1) teaches that leaving the upbed region (out of the partition column), the partially coated particles enter the expansion region. The height of the expansion region should be high enough to avoid the collision of the particles to the top ceiling of the chamber. In this region, the gas velocity decreases and particles decelerate as a result of the expanded cross section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for granules that include a core and a UV coating layer on the exterior surface, the coating is applied via a Wurster fluidized bed coater, of Shiao. By utilizing a Wurster fluidized bed coater comprising the structure and function, as taught by Foroughi-Dahr. Due to the fact it would amount to nothing more than a use of a known Wurster fluidized bed coater, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Foroughi-Dahr. Highlighting, that the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).Regarding claim 13, 	
Wherein1 the fluidized air bed facility, the plurality of cores are placed in the process chamber of the fluidized air bed facility, and
an air stream is fed from below to the fluidized air bed facility in order to maintain the fluidized air bed facility and to at least one of dry and cool the plurality of cores placed in the fluidized air bed facility,
the process chamber of the fluidized air bed facility comprising at least one insert above each spray nozzle, and: 
a) the air stream is guided by an incoming air housing comprising at least one incoming air chamber,
b) the incoming air housing has a zone operating at a higher flow rate of the air stream applied to the plurality of cores,
c} the coating layer precursor composition is sprayed into the zone operating at a higher flow rate,
d) the cores originating from the zone operating at a higher flow rate are returned to the fluidized air bed facility,
e} a portion of the plurality of cores present in the fluidized air bed facility is returned to the zone operating at a higher flow rate, so that a circulation of cores appears between the fluidized air bed facility and the zone operating at a higher flow rate, and L} 
f) the at least. one insert provided for in the process chamber of the fluidized air bed facility above each spray nozzle are arranged in the form of facility pieces that can be adjusted in height and in width or diameter, respective lower edges of which are adjustably spaced from a surface of a bottom of the fluidized air bed facility.
Regarding Claim 13, Shiao teaches the same as stated. Shiao is silent on details regarding the fluidized bed coater. In analogous art for a Wurster fluidized bed coater, that is used to coat a core particle with a coating, Foroughi-Dahr suggests details regarding the structure and operation of a Wurster fluidized bed coater, and in this regard Foroughi-Dahr teaches the following:
(Fig. 5) shows a plurality of cores placed in the chamber of the fluidized air bed facility.
(Pg. 9 Bottom Spray Fluidized Beds, 8TI3) teaches that the system mainly consists of the wetting section (using the spray nozzle) and the drying section (with injecting the hot air).
(Pg. 10, Horizontal Transportation Region, ¶1) teaches that. the partition gap is responsible for the pneumatic transport in the horizontal transport region. The higher the partition gap, the more the particle transport can be. As seen in (Fig. 5) the partition column is found within the process chamber, the partition columns lower edges of which are shown to be spaced from the surface of the bottom of the fluidized bed. With (Pg. 11, ¶1) going into detail regarding the difference in pressure formed in, above and below the partition column. Accordingly, the existence, spacing and position of the partition column is understood to impact a variety of factors in particular the size of the region of lower pressure below the partition column. Accordingly, the case law for result effective variable, or rearrangement of parts may be recited for any perceived discrepancies regarding the placement and size of the partition column.
As seen in (Fig. 5) the fluidization gas stream is conveyed through the plenum and into the nozzle which is enveloped by the plenum. The plenum includes an air distributor. The plenum acts as applicant's air housing and the air distributor acts as applicant's air chamber.
(Pg. 10, Expansion Region, ¶1) teaches that leaving the upbed region (out of the partition column), the partially coated particles enter the expansion region. The height of the expansion region should be high enough to avoid the collision of the particles to the top ceiling of the chamber. In this region, the gas velocity decreases and particles decelerate as a result of the expanded cross section.
(Pg. 9, ¶1) teaches as depicted in (Fig, 5} the high-velocity zone is located bellow the draft tube. As seen in (Fig. 5) the nozzle, which sprays the precursor composition, is located in the high-velocity zone.
& h.) (Pg. 11, ¶1) summarizes the fluid bed coating process, noting that the particles follow the aforementioned circulation pattern once again. This cycle is repeated several times until the desired coating layer is deposited on the surface of the particles.
(Pg. 10, Horizontal Transportation Region, ¶1) teaches that the partition gap is responsible for the pneumatic transport in the horizontal transport region. The higher the partition gap, the more the particle transport can be seen in (Fig. 5) the partition column is found within the process chamber, the partition columns lower edges of which are shown to be spaced from the surface of the bottom of the fluidized bed. With (Pg. 11, ¶1) going into detail regarding the difference in pressure formed in, above and below· the partition column. Accordingly, the existence, spacing and position of the partition column is understood to impact a variety of factors in particular the size of the region of lower pressure below then partition column. Accordingly, the case law for result effective variable, or rearrangement of parts may be recited for any perceived discrepancies regarding the placement and size of the partition column.
The same rejection rationale, case law and analysis that was used previously for claim 12, can be applied here and should be referred to for this claim as well.
Regarding claim 14, 	
Wherein the at least one insert is cylindrical in shape.
Regarding Claim 14, Shiao teaches the same as stated. Shiao is silent on details regarding the fluidized bed coater. In analogous art for a Wurster fluidized bed coater, that is used to coat a core particle with a coating, Foroughi--Dhar suggests details regarding the structure and operation of a Wurster fluidized bed coater, and in this regard Foroughi-Dahr teaches the following:
(Fig, 5) depicts the partition column to be cylindrical in shape, 
The same rejection rationale, case law and analysis that was used previously for claim 12, can be applied here and should be referred to for this claim as well.0
Regarding claim 15-18, 	
Wherein the process is carried out at a temperature of less than or equal to 30 °C.
Wherein the process is carried out at a temperature of less than or equal to 25 °C.
Wherein the process is carried out at a temperature greater than or equal to 0 °C.
Wherein the process is carried out at a temperature greater than or equal to 10 °C.
Regarding Claims 15-18, Shiao teaches the same as stated. Shiao is silent on details regarding the fluidized bed coater. In analogous art for a Wurster fluidized bed coater, that is used to coat a core particle with a coating, Foroughi-Dahr suggests details regarding the structure and operation of a Wurster fluidized bed coater, and in this regard Foroughi-Dahr teaches the following:
(Pg. 12, Eqn. 5) shows a relationship between the fluidization bed temperature and the atomization pressure of the coating. With (Pg. 12, ¶3) going on to state that the atomization pressure dictates the droplet velocity which also influences the velocity of impact of droplet and particle. In the Wurster coaters, the particle makes its way from the horizontal transport region through the partition gap into the upbed zone where the coating material is sprayed via the spray nozzle. As such, the fluidization bed temperature is understood to impact the atomization pressure and its subsequent directives. Accordingly, the case law for result effective variable may be recited regarding the fluid bed temperature utilized.
The same rejection rationale and analysis that was used previously for claim 11, can be applied here and should be referred to for this claim as well. Additionally, and/or alternatively, it is well settled that the determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Shiao / Foroughi-Dahr discloses the claimed invention except for the optimal fluid bed temperature utilized. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the fluid bed temperature utilized, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the fluid bed utilized for the purpose of controlling and tailoring the atomization pressure and its subsequent directives such droplet velocity, (Pg. 12, Eqn. 5 & ¶3).
Regarding claim 24,
Wherein the coating layer includes at least 10% of the at least one anticaking agent, by weight relative to the total weight of the coating layer.
Shiao teaches the following:
([0089]) teaches that that. the coating can comprise viscosity modifiers, and fillers. As such, the use of one or more viscosifying compounds and/or the use of one or more anticaking agents is understood to be disclosed. ([01.161) teaches that the composition can also include a suitable filler, such as talc preferably in an amount from about 10 percent to 70 percent by weight. Highlighting, that the amount of anticaking agent is understood to be a result effective variable due to their impact on coating viscosity, and caking. Accordingly, the case law for result effective variable may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding claim 25,
Wherein the anticaking compound is at least one selected from the group consisting of talc, fines with the -4-Application No. 16/607,045 exception of limestone fines, sand, cement, carbon, wood residues, rice husk ash, glass powder, clays, alumina, silica, silica derivatives, plastic powder, lime, hydrated lime, plaster, rubber crumb, and polymer powder.
Shiao teaches the following:
([0089]) teaches that UV coating and the core binder compositions can also contain viscosity modifiers and fillers. ([0116]) teaches that the composition can also include a suitable filler, such as calcium carbonate, talc, carbon black, stone dust, or fly ash, preferably in an amount from about 10 percent to 70 percent by weight. Highlighting, that the amount of anticaking agent b understood to be a result effective variable due to their impact on coating viscosity, and caking. Accordingly, the case law for result effective variable may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding claim 28,
Wherein the first composition further comprises at least one chemical additive selected from the group consisting of an organic compound, a paraffin, and a polyphosphoric acid.
Shiao teaches the following:
([0089]) teaches that core binder compositions can also include other components, such as colorants, biocides, curing agents, viscosity modifiers .. adhesion promoters, coalescing agents, film-forming agents, solvents, catalysts, extenders, and fillers, {[0088]} teaches that the core binder composition employed in the present invention can be liquid polymeric compositions such as solutions in which a suitable polymeric binder is dissolved in an organic solvent ([0075]) teaches types of organic colorants / pigments that may be used. ([0116]) teaches that suitable fillers include carbon black.
Regarding claim 29,
Wherein the coating layer has an average thickness greater than or equal to 20 μm
Shiao teaches the following:
(Abstract) teaches that the coating provides UV opacity, while the core provides near infrared reflectance. {[0100]} teaches that. that if the core binder ha:; sufficient UV reflectance or UV opacity so that a predetermined level of UV opacity is achieved, a UV coating corn position need not be used to coat the surface of the core particles, or the thickness of the UV coating layer can be reduced, and/or the concentration of UV opaque components(s) of the UV coating layer can be reduced. As such, the thickness of the UV coating !aver is understood to impact. the level UV opacity. Accordingly, the case law for result effective variables may be recited. Where, a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding claim 30,
Wherein the clear binder is a clear binder base selected from the group consisting of an oil of petroleum origin or of plant origin, a hydrocarbon-based resin, and a polymer.
Shiao teaches the following:
([0089]) that The UV coating composition and the core binder compositions can also include other components, such as colorants, biocides, curing agents, viscosity modifiers, adhesion promoters, coalescing agents, film-forming agents, solvents, catalysts, extenders, and fillers. ([0116]) teaches that extender materials such as oils, petroleum extracts, and/or petroleum residues. Furthermore, these materials can include various modifying ingredients such as polymeric materials, such as SBS (styrene-butadiene-styrene) block copolymers, resins, flame-retardant materials, oils, stabilizing materials, anti-static compounds, and the like. Highlighting, while no discrepancies are perceived to exists, the case law for sequential vs. simultaneous steps may be recited. Where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). 
B.) Claim(s) 19-23, & 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shiao, in view of Foroughi-Dahr and in further view of William Bailey (US-2010/0,056,669, hereinafter Bailey)
Regarding claim 19-23, 	
Wherein the viscosifying agent is at least one selected from the group consisting of cellulose derivatives, gelling compounds, and polyethylene glycols.
The process as claimed in claim 19, wherein the viscosifying compound is selected from the group consisting of cellulose ethers.
Wherein the cellulose ether is selected from the group consisting of methylcellulose, ethylcellulose, hydroxymethyl cellulose, hydroxyethylcellulose (HEC), hydroxypropyl cellulose (HPC), hydroxyethyl methylcellulose (HEMC), hydroxypropyl methylcellulose (HPMC), hydroxybutyl methylcellulose (HBMC), carboxymethylcellulose (CMC), sodium carboxymethylcellulose (Na-CMC), carboxymethyl sulfo ethylcellulose, and hydroxyethyl methyl carboxy methylcellulose.
Wherein the cellulose ether is selected from the group consisting of hydroxy ethyl methylcellulose, hydroxypropyl methylcellulose, and hydroxybutyl methylcellulose.
Wherein the cellulose ether is hydroxypropyl methylcellulose.
Regarding claims 19-23, Shiao as modified teaches a granules include a core and a UV coating layer on the exterior surface, the coating b applied via a Wurster fluidized bed coater. Shiao also teaching that the coating can comprise viscosity modifiers. Shiao is silent on details regarding the viscosifying agent utilized. In analogous art for rubberized asphalt paving pellet includes a core, the core can be an asphalt-based binder (Abstract), the rubberized asphalt paving pellet also includes a shell coating (Abstract) found on the exterior of the core, ([0018]), Bailey suggests details regarding the variety of viscosifying corn pound that can be implemented, and in this regard Bailey teaches the following:
([0107]) teaches that a rheology modifier can be used, going on to state the rheology modifiers that can be implemented include polysaccharides such as carboxymethylcellulose, other cellulose. ([0081]) teaches implementing hydroxyl propyl methylcellulose. ([0085]) teaches suitable polysaccharides include, carboxymethylcellulose, methylcellulose, ethyl cellulose, hydroxyethylcellulose.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for granules that include a core and a UV coating layer on the exterior surface, the coating is applied via a Wurster fluidized bed coater, of Shiao as modified. By utilizing a rheology-modifier such as cellulose in particular ethyl cellulose, as taught by Bailey. Due to the fact it would amount to nothing more than a use of a known rheology-modifier, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Bailey. Highlighting, that the case law for disclosed examples/ preferred embodiment may be recited. It has been held that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiment. (In re Susi, 169 USPQ 423). Also, it has been held that a reference is not limited to its preferred embodiment, but must be evaluated for all of its teachings, including its teachings of non-preferred embodiments, (In re Burckel, 201 USPQ 67).
Regarding claim 26-27,
Wherein the first composition has a needle penetrability measured at 25°C according to standard EN 1426 of from 5 to 330 1/10 mm.
Wherein the first composition has a needle penetrability measured at 25°C according to standard EN 1426 of from 20 to 220 1/10 mm.
Regarding claims 26-27, Shiao as modified teaches a granules include a core and a UV coating layer on the exterior surface, the coating is applied via a Wurster fluidized bed coater. Shiao also teaching that the coating can comprise viscosity modifiers. Accordingly, Shiao is understood to disclose the same composition as that of the instant application as such, the case law for substantially identical process and structure may be recited, see In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Shiao is silent on details regarding the compositions needle penetrability. In analogous art for determining the determining the consistency of bitumen and bituminous binders, SIST suggests details regarding the standard EN 1426 test, and in this regard SIST teaches the following: 
(Pg., 4, Scope) teaches that standard disclosed is used to specify a method for determining the consistency of bitumen and bituminous binders. With normal procedure is described for penetrations up to (330 x 0.1) mm. As such, the penetration depth of the needle is understood to be a measure of the composition’s viscosity. In addition, it is understood the viscosity {consistency) of the composition impacts the penetration depth of the needle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for granules that include a core and a UV coating layer on the exterior surface, the coating is applied via a Wurster fluidized bed coater, of Shiao as modified. By utilizing an optimized penetration depth, as taught by SIST. Highlighting, implementation of an optimized penetration depth allows for assuring a target viscosity has been reached. Accordingly, citing the case law for result effective variables, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 {CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Shiao as modified/ SIST discloses the claimed invention except for the optimized needle penetration depth. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the needle penetration depth, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the needle penetration depth for the purpose of assuring a target viscosity has been achieved, (Pg. 4, Scope).
C.) Claim(s) 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiao, in view of Foroughi-Dahr and in further view of Neuville et al. (US-2011/0,257,318, hereinafter Neuville)Regarding claim 30,
Wherein the clear binder is a clear binder base selected from the group consisting of an oil of petroleum origin or of plant origin, a hydrocarbon-based resin, and a polymer.
Shiao teaches the following:
([0089]) that The UV coating composition and the core binder compositions can also include other components, such as colorants, biocides, curing agents, viscosity modifiers, adhesion promoters, coalescing agents, film-forming agents, solvents, catalysts, extenders, and fillers. ([0116]) teaches that extender materials such as oils, petroleum extracts, and/or petroleum residues. Furthermore, these materials can include various modifying ingredients such as polymeric materials, such as SBS (styrene-butadiene-styrene) block copolymers, resins, flame-retardant materials, oils, stabilizing materials, anti-static compounds, and the like. Highlighting, while no discrepancies are perceived to exists, the case law for sequential vs. simultaneous steps may be recited. Where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). 
Regarding Claim 30, Shiao as modified teaches a granules include a core and a UV coating layer on the exterior surface, the coating b applied via a Wurster fluidized bed coater. Shiao also teaching that the coating can comprise viscosity modifiers. Shiao is silent on details regarding the viscosifying agent utilized. Shiao also teaches implementing oils, petroleum extracts, and/or petroleum residues, polymeric materials and resins. In analogous art for a synthetic binder comprising at least one oil of vegetable origin, at least one resin, at least one polymer, Neuville suggests details regarding implementing a binder that comprises the same components as Shiao, and in this regard Neuville teaches the following:
(Abstract) teaches that the disclosure relates to a clear synthetic binder comprising at least one oil of plant origin, at least one resin of petroleum origin and at least one polymer. ([0013]) teaches that preferably, the resin is chosen from among resins of hydrocarbon petroleum origin derived from the copolymerization of aromatic, aliphatic or cyclopentadiene petroleum fractions taken alone or in a mixture. ([0006]) teaches that it is known in the art to implement an oil of petroleum origin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for granules that include a core and a UV coating layer on the exterior surface, the coating is applied via a Wurster fluidized bed coater, of Shiao as modified. By implementing a clear synthetic binder consisting of at least one oil of plant origin, at least one resin of petroleum origin and at least one polymer, and that oil of petroleum origin may be implemented in place of the oil of plant origin, as taught by Neuville. Highlighting, implementation of a clear synthetic binder consisting of at least one oil of plant origin, at least one resin of petroleum origin and at least one polymer, and that oil of petroleum origin may be implemented in place of the oil of plant origin, provides a means for formulating a clear synthetic binder partly from renewable raw materials, ([0007]).	                                                        Conclusion
Barjon et al. (WO-2014/096,170) – teaches a synthetic binder composition comprising at least one oil derived from raw materials of renewable origin H, at least one hydrocarbon resin R, at least one polymer and at least one antioxidant agent.
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715